. ...


                        1




          OFFICE   OF       THE   ATTORNEY      GENERAL   OF   TEXAS




3ear   3lrr
                                                                                                            .




           ;‘?!a~
                the tax ?olluotor accept tee mneg ~8
     tonderad and Issue radeqtim reooipt’? ‘~iottld
                                                  the
     ~aymint of'the tax aal;tm lspsmnoo of the radeap-
     tiO5    reOei>t         QUt    tit10       baO$       ifit0   the    OSi&iAti           CWAer'"

               x5     O-
                      OPWOA    rr0. 0423,   wricte5 by .mkt0ut
Attorney Genernl     cflsna2. LBpriS,and approved by ?irst
.4asiatcult .utoPnog   oeneral  ‘# . P. l4oore(artenitms  Chief
Justlee of the :3ugrera Court of Taxa&), we aeld in part
06 r0rm8t
           uR@dcuxptloA
                      under nrtiala 7283, Civil X.atutee,
     my be h0a n0 a matter of right lf ereroloed within
     two yews after tae purahssertadeed la fllod for
     reoord.
           *Atiiole 728&b of the Revised Civil Statutes
     allow  redemptisn 08 a sattor of right 0517 if exer-
     cised within two years rrom the date or sue.

               “Artiole         7328,       civil         3ta&utmt, outlining the                      ..
     pracleealngto follow in                        tax    suite, proridea that if
     0&y biWt         90 fYJld f%Ad PtlFOhCtQtd by the 33tet0 3.8 AOt
     redeemedwithin                the time gax6oribsd by                       lw,        tne
     a b sr iif
              lSbal.i srll the 8am                           at publh?          outory       to
     the higheot bidder for oash    aS t&o  psinoipal entrmoa
     to tt;eoourthouee in the oounty whorain the lentilioe'
     after duo AOtfOts. It itapovided t!u%tthe sheriff
     ahall mu& tie amuat reoeired fws mch sdla to the
     State %'rhreaa~XCir
                       titer b%b3tf;l~   t&s il.WUAt of the
     oountp taxoe, iAtW88t    AAd penalty or the oounty tax
     which he @ml.: pay to Fhc onu~tp treaswr.
               Wmasnted            dirrortmtig,                the   gtostion         is     whether
     the oounty tar oolleotor end OomgtrolXar,jtrlorto
     a&y oala bp ths snsrlfi, can waive   the oaln and acrcept
     thit CnXOSt, ~OAAlti08 curdiAt0re8t.
                “Ia       the 0830      of L30gue      VS. i?tete,   57 3. ‘.i. 34, _
     3up.    Ct.,         affirma       22 3.    ~2. t75,  hiAd    had basn sold
     for    taxes         for     lU8l+ und bid In by tho .:t9te. 2&eresl%ur,
     the State brou;;htsuit sK!ainstanother clalzmnt For
     rjuas1681 taxea, L)Y~11 ds athars f!Lermftxr nssesocd
     against 9x3 lnnd. ~~soovery mes allmod, it bei.rq aeld
     that ciiuLtate ic no ZPI:~ welved it6 ri,+ts acqulrod
     uAc9r th3 Eels.
!!onorabla
         George il.Zhepy.ard,
                            peg:03


          “In state vs. :iutley,278 2aa. 206, the ~;uprwic
    Court of ,YewSotidaoheld t&t SO loner aa ri;zhto   cd
    othsr gartles did not fntervane   it  was within the
    power or Ghe Bounty trocraurar, a8   the went OS the
    dtate, to ;;rra.itradamptlon,althou& the period
    allowed 3s Q ratter OS right had expired.
            “In Sahroiber ~8. Y@ynlhan, 47 A. 851, tho
     2uprem Courb OS ?enrmylranlaheld that a purohase
     at a tar 6al1 bg the caunty weo abandoned by %t
    whara tba land was not thereafter ohargad by tha
     ooedsslozmra with OOtmty and road taxall,as prwlc?ad
     by its law, bub was u@moasad aa before and sold Sor
   ’ the tares so a38sasatl.

    Court OS Misaissipgi,an Aot 0S 1875 provi&kzq that
    tbo Stats would abandon all olalmo w.tdorIts prs-etint-
    fng tar titles ii the mmara would pay the tares for
    1374; and in deSatit of paymmt provision belncjmde
    for a resale OS aald lands, It wa6 beld that uhero cho
    Jtate &ad bought lands far taxes in 1867, and %aooept tI15amaunt of taseb3,interest. penaltlea zindcoeto
of suit, md that upon the ismmnoe of proper redei?gtion
reoeipts tbreror the tltla ail1 stanQ      in t&e mnor the
saaa aa ff said suit bad IMVBF boen instituted.

                                  ‘IOUrS   VOly   tntiy
          -